               Case 20-01160                Doc          Filed 06/10/20           Entered 06/10/20 17:43:20                 Desc Main
                                                             Document             Page 1 of 4
Fill in this information to identify the case

Debtor 1 Tanisha E. Hart
Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the: NORTHERN District of IL
                                                                                       (State)
Case number 20-01160


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security
interest in the debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred
after the bankruptcy filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:       MidFirst Bank                                              Court claim no. (if known):   12




Last four digits of any number you use to         3818
identify the debtor's account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
                      No
                      Yes. Date of the last notice:

Part 1:         Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount
indicate that amount in parentheses after the date the amount was incurred.

      Description                                                        Dates incurred                                 Amount

1.    Late charges                                                                                               (1)    $

2.    Non-sufficient funds (NSF) fees                                                                            (2)    $

3.    Attorney's fees                                                                                            (3)    $

           Plan Review                                                   3/3/20                                         $              300.00

4.    Filing fees and court costs                                                                                (4)    $

5.    Bankruptcy/Proof of claim fees                                     2/25/20, 3/9/20, & 3/18/20              (5)    $              350.00

6.    Appraisal/Broker's price opinion fees                                                                      (6)    $

7.    Property inspection fees                                           1/18/20 & 4/21/20 @ 20.00 each          (7)    $               40.00

8.    Tax advances (non-escrow)                                                                                  (8)    $

9.    Insurance advances (non-escrow)                                                                            (9)    $

10.   Property preservation expenses. Specify: _______                                                           (10)   $

11.   Other. Specify: Notice of Post Petition Fees                       6/10/20                                 (11)   $              100.00

12.   Other. Specify: _____________________________                                                              (12)   $

13.   Other. Specify: _____________________________                                                              (13)   $

14.   Other. Specify: _____________________________                                                              (14)   $


Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                            Page 1

20-006458_SJW
               Case 20-01160             Doc       Filed 06/10/20           Entered 06/10/20 17:43:20                  Desc Main
                                                       Document             Page 2 of 4
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. § 1322(b)(5)
and Bankruptcy Rule 3002.1.




Official Form 410S2                Notice of Postpetition Mortgage Fees, Expenses, and Charges                             Page 2

20-006458_SJW
                 Case 20-01160               Doc          Filed 06/10/20         Entered 06/10/20 17:43:20             Desc Main
                                                              Document           Page 3 of 4

Debtor 1         Tanisha E. Hart                                               Case number (if known) 20-01160
            First Name                      Middle Name         Last Name


Part 2:           Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.
I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.
            /s/ Todd J. Ruchman                                                               6/10/2020
X                                                                                   Date
     Signature

                                 Todd J. Ruchman
Print:                                                                                Title   Attorneys for Creditor
Title                      Attorneys for Creditor
Company                    Manley Deas Kochalski LLC
Address                    P.O. Box 165028
                         Number             Street
                           Columbus OH 43216-5028
                         City                      State          ZIP Code
Contact phone             614-220-5611                                              Email      amps@manleydeas.com




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                      Page 3

20-006458_SJW
   Case 20-01160       Doc     Filed 06/10/20    Entered 06/10/20 17:43:20       Desc Main
                                   Document      Page 4 of 4



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Postpetition

Mortgage Fees, Expenses, and Charges was served on the parties listed below via e-mail

notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for Tanisha E. Hart, David M. Siegel & Associates, 790 Chaddick
   Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com
                                                                                     10 2020:
The below listed parties were served via regular U.S. Mail, postage prepaid, on June ___,

   Tanisha E. Hart, 905 Wilcox Street, Joliet, IL 60435

   Tanisha E. Hart, 905 Wilcox St, Joliet, IL 60435


                                                      /s/ Todd J. Ruchman




20-006458_SJW
